09-01161-smb       Doc 405     Filed 03/05/19 Entered 03/05/19 09:27:35       Main Document
                                            Pg 1 of 21


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------X
 SECURITIES INVESTOR PROTECTION                          :
 CORPORATION,                                            :   No. 08-01789 (SMB)
                                                         :
                         Plaintiff,                      :   SIPA LIQUIDATION
                                                         :
                 v.                                      :   (Substantively Consolidated)
                                                         :
 BERNARD L. MADOFF INVESTMENT                            :
 SECURITIES LLC,                                         :
                                                         :
                         Defendant.                      :
 --------------------------------------------------------X
                                                         :
 In re:                                                  :
                                                         :
 BERNARD L. MADOFF,                                      :
                                                         :
                         Debtor.                         :
 --------------------------------------------------------X
 IRVING H. PICARD, Trustee for the                       :
 Liquidation of Bernard L. Madoff Investment :
 Securities LLC,                                         :   Adv. Proc. No. 09-01161 (SMB)
                                                         :
                         Plaintiff,                      :
                                                         :
                 v.                                      :
                                                         :
 FEDERICO CERETTI, et al.,                               :
                                                         :
                         Defendants.                     :
 --------------------------------------------------------X

     MEMORANDUM DECISION AND ORDER REGARDING PLAINTIFF’S
        MOTION FOR THE ISSUANCE OF A LETTER OF REQUEST
     CONCERNING THE EXAMINATION OF NON-PARTY, CRAIG PERRY

 A P P E A R A N C E S:

 BAKER & HOSTETLER LLP
 Attorneys for Irving H. Picard, Trustee
 45 Rockefeller Plaza
 New York, NY 10111
        David J. Sheehan, Esq.
        Geraldine E. Ponto, Esq.
09-01161-smb       Doc 405      Filed 03/05/19 Entered 03/05/19 09:27:35               Main Document
                                             Pg 2 of 21


         Gonzalo Zeballos, Esq.
         Marshall J. Mattera, Esq.
               Of Counsel

 CLEARY GOTTLIEB STEEN & HAMILTON LLP
 Attorneys for HSBC Bank Bermuda Ltd. and Craig Perry
 One Liberty Plaza
 New York, NY 10006
         Thomas J. Moloney, Esq.
         Diarra M. Guthrie, Esq.
         Jessa I. DeGroote, Esq.
                Of Counsel

 STUART M. BERNSTEIN
 United States Bankruptcy Judge:

         The plaintiff, Irving H. Picard, trustee (“Trustee”) for the estate of Bernard L.

 Madoff Investment Securities LLC (“BLMIS”) in liquidation pursuant to the Securities

 Investor Protection Act, 15 U.S.C. §§ 78aaa, et seq. (“SIPA”) and Bernard L. Madoff

 (“Madoff”) has moved for the issuance of a Letter of Request to the Registrar of the

 Supreme Court in Hamilton, Bermuda (the “Request”). (Motion for the Issuance of

 Letter of Request, dated Oct. 3, 2018 (“Motion”) (ECF Doc. # 372).)1 The Trustee seeks

 pre-trial discovery in the form of oral testimony from Craig Perry (“Perry”), a senior

 employee of HSBC Bank Bermuda Limited (“HSBC Bermuda”). Perry and HSBC

 Bermuda (together, the “Respondents”) oppose the Motion.2 For the reasons that

 follow, the Trustee’s Motion is granted to the extent indicated.



 1      “ECF Doc. #” refers to documents filed on the electronic docket of this adversary proceeding.
 References to other dockets will include the relevant case number.

 2       HSBC Bermuda was dismissed as a defendant from this adversary proceeding by stipulated order
 dated Mar. 9, 2017, based on this Court’s memorandum opinion and order on extraterritoriality and
 comity dated Nov. 21, 2016. (ECF Doc. # 281.) On February 25, 2019, the Second Circuit reversed and
 vacated the order dismissing HSBC Bermuda and other subsequent transferees. In re Picard, Case No.
 17-2992(L), 2019 WL 903978 (2d Cir. Feb. 25, 2019). Following its issuance, the Court spoke
 telephonically with the attorneys for the Trustee and the Respondents to solicit their views regarding
 whether the Second Circuit’s decision, which would reinstate HSBC Bermuda as a party subject to


                                                    2
09-01161-smb        Doc 405      Filed 03/05/19 Entered 03/05/19 09:27:35                  Main Document
                                              Pg 3 of 21


                                            BACKGROUND

         The allegations in the Trustee’s Fourth Amended Complaint (“FAC”), dated Mar.

 17, 2014 (ECF Doc. # 100), are summarized at length in Picard v. Ceretti (In re BLMIS),

 Adv. Proc. No. 09–01161 (SMB), 2015 WL 4734749 (Bankr. S.D.N.Y. Aug. 11, 2015)

 (“Kingate Decision”). I assume familiarity with the Kingate Decision and limit the

 background discussion to the facts necessary to decide the Motion.


         Kingate Global Fund, Ltd. and Kingate Euro Fund, Ltd. (together, the “Kingate

 Funds”) were BLMIS feeder funds. (Motion ¶ 5.) They were operated by Federico

 Ceretti (“Ceretti”) and Carlo Grosso (“Grosso”) through Kingate Management Limited

 (“KML”). (Id. ¶¶ 9-13.) Through KML and other management entities, Ceretti and

 Grosso solicited investments in the Kingate Funds, maintained accounts with BLMIS

 and invested their own investors’ funds in the Kingate Funds’ BLMIS accounts. (Id. ¶¶

 9-15.) Within six years of the commencement of this SIPA proceeding on December 11,

 2008 (“Filing Date”), they withdrew $825 million. (FAC ¶ 249.) However, the Kingate

 Funds withdrew less than they deposited with BLMIS, and ultimately lost approximately

 $700 million once it was learned that Madoff had run a Ponzi scheme and there was

 little if any money to pay off BLMIS’ customers, including the Kingate Funds. (Id. ¶ 3.)


         The Trustee seeks to recover the $825 million withdrawn by the Kingate Funds

 within six years of the Filing Date. (Id. ¶ 249; Counts IV, V, VI & VII); see Kingate



 ordinary discovery, mooted the Motion. In response, both sides to the dispute asked me to resolve it.
 HSBC Bermuda remains a non-party until the Second Circuit issues the mandate. HSBC Bermuda
 indicated that it may seek rehearing and/or file a petition for a writ of certiorari, and the issuance of the
 mandate may be delayed indefinitely. See FED. R. APP. P. 41. Furthermore, HSBC Bermuda contends that
 this Court lacks personal jurisdiction over it.



                                                       3
09-01161-smb       Doc 405      Filed 03/05/19 Entered 03/05/19 09:27:35                Main Document
                                             Pg 4 of 21


 Decision at *2. His case turns on what the Kingate Funds knew about Madoff’s Ponzi

 scheme. To sidestep the limitations on the avoidance of transfers contained in 11 U.S.C.

 § 546(e) (the “safe harbor”), the Trustee must establish that the Kingate Funds had

 actual knowledge that BLMIS was not engaged in trading securities.3 Kingate Decision

 at *12. The Kingate Decision concluded that the FAC adequately pleaded the Kingate

 Funds’ actual knowledge based on a combination of factors, including warnings that

 their service providers could not perform adequate due diligence, the monitoring of the

 BLMIS investments disclosed impossible trades and unusual industry practices. In

 addition, Ceretti and/or Grosso (i) deflected inquiries directed at Madoff for fear of what

 they would disclose, (ii) silenced, attacked and threatened those who questioned Madoff

 or his practices, (iii) fabricated responses to investor inquiries about Madoff and (iv)

 feared what the Kingate Funds’ auditor’s inquiry into BLMIS might reveal. Id. at *13-15.


         If the Trustee cannot prove actual knowledge and the safe harbor applies, he can

 still recover the intentional fraudulent transfers, aggregating $395 million, made by

 BLMIS to the Kingate Funds within two years of the Filing Date pursuant to 11 U.S.C. §

 548(a)(1)(A). Id. at *2. In that case, he must circumvent the “good faith for value”

 defense under 11 U.S.C. § 548(c) by establishing that the Kingate Funds willfully blinded

 themselves to the fact that BLMIS was not actually engaged in trading securities. 4 Id.

 at *12. Willful blindness consists of two elements: “(1) the defendant must subjectively




 3       The FAC also includes a claim to recover preferential transfers, aggregating $255 million, made
 within ninety days of the Filing Date. (FAC ¶ 251, Count I); Kingate Decision at *2. This claim is also
 protected by the safe harbor, and the Trustee must establish the same degree of knowledge needed to
 support the six-year fraudulent transfer claims.

 4       The Kingate Funds gave “value” because they were net losers; they withdrew their own deposits.


                                                     4
09-01161-smb      Doc 405    Filed 03/05/19 Entered 03/05/19 09:27:35        Main Document
                                          Pg 5 of 21


 believe that there is a high probability that a fact exists and (2) the defendant must take

 deliberate actions to avoid learning of that fact.” Global-Tech Appliances, Inc. v. SEB

 S.A., 563 U.S. 754, 769, 131 S. Ct. 2060, 179 L. Ed. 2d 1167 (2011).


 The Proposed Letter of Request

          HSBC Bermuda (f/k/a Bank Bermuda Limited) served as custodian for the

 Kingate Funds during their entire existence. (Motion ¶ 23; FAC ¶¶ 39, 41, 79-80, 242-

 44.) As custodian, HSBC Bermuda maintained bank accounts for the Kingate Funds,

 entered into transactions on their behalf and transferred funds into and out of the

 Kingate Funds’ bank account. (Motion ¶ 28.) HSBC Bermuda was the bank through

 which the Kingate Funds made all deposits into and redemptions from BLMIS. (Id. ¶

 22.) All funds transferred from the Kingate Funds’ customers to BLMIS went through

 the Kingate Funds’ accounts at HSBC Bermuda. (Id.) Perry was the HSBC Bermuda

 senior account manager for the Kingate Funds and communicated with agents of the

 Kingate Funds regarding BLMIS, including Grosso and Shazieh Salahuddin

 (“Salahuddin”), an employee of KML. (Id. ¶¶ 23, 28.) In internal communications at

 KML, Salahuddin identified discrepancies with the net asset values of the Kingate Funds

 and lack of diligence materials. (FAC ¶¶ 121, 131.)


          The Trustee filed the Motion because Perry, a Bermuda resident, refuses to testify

 voluntarily. The Request, which is attached to the Motion as part of Exhibit A, lists the

 following sixteen topics (each a “Topic” and collectively, “Topics”) for the examination of

 Perry:

          1.    The custodian agreement between HSBC and the Kingate Funds.
          2.    Custody of the Kingate Funds’ assets by BLMIS.


                                               5
09-01161-smb     Doc 405    Filed 03/05/19 Entered 03/05/19 09:27:35        Main Document
                                         Pg 6 of 21


       3.      HSBC’s procedures for performing its role as the Kingate Funds’
               custodian.
       4.      Change in procedures following HSBC’s acquisition of The Bank of
               Bermuda Limited in 2004.
       5.      Accounts held by the Kingate Funds at HSBC and the administration of
               those accounts, including the deficits and/or shortfalls in the accounts, the
               “sweep account,” and/or use of web-based account access.
       6.      HSBC’s fees for acting as the Kingate Funds’ custodian.
       7.      The daily and/or weekly “Client View” reports sent by HSBC to KML.
       8.      Forward contract and/or currency hedging transactions performed by
               HSBC on behalf of the Kingate Funds.
       9.      Communications between Ms. Salahuddin and other KML employees and
               HSBC concerning the Kingate Funds’ accounts with HSBC.
       10.     Internal communications concerning the Kingate Funds’ accounts with
               HSBC.
       11.     Communications with Messrs. Grosso and Ceretti, and FIM regarding the
               Kingate Funds’ accounts with HSBC.
       12.     HSBC’s hold placed on the Kingate Funds’ accounts.
       13.     Communications from and/or with the Kingate Funds’ investors after
               December 11, 2008.
       14.     HSBC’s freezing of the Kingate Funds’ HSBC bank accounts after
               December 11, 2008.
       15.     Payments made out of the Kingate Funds’ HSBC bank accounts after
               December 11, 2008.
       16.     HSBC’s review of BLMIS.

 (Request 6-7.) In support, the Trustee keys the Topics to specific allegations in

 paragraphs of the FAC. (Request 5; FAC ¶¶ 2-3, 8, 79-80, 217-22, 225, 242-61.)


 Opposition to the Proposed Letter of Request

       The Respondents oppose the Motion and the Request. (Memorandum of Law in

 Opposition to the Trustee’s Motion for a Letter of Request Pursuant to The Hague

 Convention (“Opposition”), dated Oct. 9, 2018 (ECF Doc. # 374).) Conceding that the

 issuance of the Request is committed to the Court’s discretion, the Respondents

 nevertheless contend that the Trustee has failed to demonstrate the materiality and
                                             6
09-01161-smb     Doc 405     Filed 03/05/19 Entered 03/05/19 09:27:35         Main Document
                                          Pg 7 of 21


 relevance of the information he seeks or that the Request is necessary to obtain the

 information. (Id. ¶ 5.) They argue that the paragraphs in the FAC identified by the

 Trustee contain undisputed information, seek irrelevant information, Perry lacks direct

 knowledge and the information can be obtained from the Kingate Funds. (Id. ¶¶ 6-8.)


 Trustee’s Response

        The Trustee’s response (Response in Further Support of Plaintiff’s Motion for the

 Issuance of Letter of Request (“Response”), dated Oct. 23, 2018 (ECF Doc. # 380)),

 asserts that the information sought from Perry is “highly relevant to the claims and

 defenses in this proceeding and proportional to the needs of the case.” (Id. at 2.) Perry

 has been an employee of HSBC Bermuda and its predecessor from at least 2001 to the

 present, was the senior account manager responsible for the Kingate Funds and a “key

 person responsible for performing HSBC’s duties as custodian to the Kingate Funds.”

 (Id., Ex. 2, ECF p. 3-4 of 9.) As such, Perry “is a vital source of information relating to

 HSBC [Bermuda]’s role as custodian for the Kingate Funds for the entirety of their

 operations.” (Id. at 2.)


        The Trustee believes that Perry will provide information that bears on “the flows

 of money into and out of the Kingate Funds and the Kingate Funds’ state of mind and

 business relationships.” (Id.) In particular, Perry communicated with Ceretti, Grosso,

 KML employees and others who played key roles in management of the Kingate Funds,

 which will bear on the Kingate Funds’ “state of mind,” including whether they had actual

 knowledge of the BLMIS fraud. (Id. at 4 & n.13.) The knowledge of the Kingate Funds’

 agents, including Ceretti, Grosso and KML, may be imputed to the Kingate Funds. (Id.

 at 4, n.14.) Thus, Perry’s testimony may assist the Trustee in proving the claims in the

                                               7
09-01161-smb       Doc 405      Filed 03/05/19 Entered 03/05/19 09:27:35               Main Document
                                             Pg 8 of 21


 FAC. (Id. at 5.) In addition, the Trustee and the Kingate Funds have not agreed on the

 amount of the transfers from BLMIS to the Kingate Funds. (Id., Ex. 1, ECF p. 1, 3-4 of

 4.) Finally, the Trustee seeks to question Perry about the freezing and unfreezing of

 accounts and transfers out of the Kingate Funds’ HSBC Bermuda bank accounts after

 December 11, 2008, the date of Madoff’s arrest. (Id., Ex. 2, ECF p. 8 of 9.)


 Supplemental Opposition

         Respondents filed their Supplemental Memorandum of Law in Further Support

 of HSBC Bank Bermuda and Craig Perry’s Opposition to Trustee’s Motion for a Letter

 of Request (“Supplemental Opposition”), dated Oct. 29, 2018 (ECF Doc. # 384).)5 For

 the most part, the Supplemental Opposition repeats the arguments in the Opposition.

 In addition, the Respondents submitted the Declaration of Jessa DeGroote in Support

 of the Supplemental Memorandum of Law in Further Support of HSBC Bank Bermuda

 and Craig Perry’s Opposition to Trustee’s Motion for a Letter of Request (“DeGroote

 Declaration”), dated Oct. 29, 2018 (ECF Doc. # 383), which attaches various documents

 relating to discovery limitations under Bermuda law, including an opinion issued by a

 Bermuda court on consideration of a letter of request from a U.S. court, NetBank v.

 Commercial Money Center, Civ. J. 2004 No. 112, [2004] Bda L.R. 46 (Sup. Ct. Bermuda

 Oct. 27, 2004) (“NetBank”). The Respondents argue that Bermuda limits examinations

 to trial testimony, and consequently, the Trustee’s proposed topics must be narrowed

 under principles of international comity. (Supplemental Opposition 1 n. 3.)




 5      The briefing schedule agreed to by the parties and ordered by the Court allowed for the
 Respondents to file a reply to the Trustee’s response. (Stipulation and Order Setting Briefing Schedule,
 dated Oct. 22, 2018 (ECF Doc. # 377).) The Trustee had not filed a memorandum of law with the Motion.


                                                    8
09-01161-smb      Doc 405     Filed 03/05/19 Entered 03/05/19 09:27:35           Main Document
                                           Pg 9 of 21


 Hearing

        The Court heard the Motion on October 31, 2018. (Transcript of 10/31/18 Hr’g

 (“Tr.”) (ECF Doc. # 400).) The Respondents’ counsel urged the Court to consider not

 only the standard for discovery under Rule 26, but also “apply[] principles of comity,

 send a request to Bermuda that is within the scope of what they allow there.” (Id. 19:8-

 10.) Bermuda, like other U.K. jurisdictions, generally does not allow discovery

 depositions, but will allow the taking of testimony for purposes of trial where the

 witness will be unavailable. (Id. 19:18-24.) The Respondents argued that the Request

 should be limited “to the issues at trial and relevant to what will be presented at trial

 . . . .” (Id. 20:19-20.)6 The Trustee responded that this Court did not have to concern

 itself with the Bermuda discovery rules because “as a practical matter, the way that we

 envision this issue being dealt with is by both the Bermuda examiner and the Bermuda

 court. And they can deal with the interpretation of Bermuda law.” (Id. 24:8-11.)


                                         DISCUSSION

 Letters Rogatory

        A letter rogatory, or letter of request, is “a formal request from a court in which

 an action is pending, to a foreign court to perform some judicial act.” Lantheus Med.

 Imaging, Inc. v. Zurich Am. Ins., 841 F. Supp. 2d 769, 775 (S.D.N.Y. 2012); accord

 Blagman v. Apple, Inc., No. 12 Civ. 5453 (ALC)(JCF), 2014 WL 1285496, at *3 (S.D.N.Y.

 Mar. 31, 2014) (“Letters rogatory are the means by which a court can formally request

 that a court in another country lend its judicial assistance in obtaining evidence or



 6      The Respondents concede that Topics 9 and 11, which deal with communications between HSBC
 Bank and the Kingate Funds or their agents, might be proper if “properly framed.” (Tr. 21:4-21.)


                                                 9
09-01161-smb      Doc 405       Filed 03/05/19 Entered 03/05/19 09:27:35                 Main Document
                                             Pg 10 of 21


 performing some other judicial act.”); 28 U.S.C. § 1781(b)(2) (providing that letters

 rogatory may be transmitted “directly from a tribunal in the United States to the foreign

 or international tribunal . . . to whom it is addressed . . .”). Letters of request are “the

 medium, in effect, whereby one country, speaking through one of its courts, requests

 another country, acting through its own courts and by methods of court procedure

 peculiar thereto and entirely within the latter’s control, to assist the administration of

 justice in the former country.” United States v. Al Fawwaz, No. S7 98 Crim. 1023 LAK,

 2014 WL 627083, *2 (S.D.N.Y. Feb. 18, 2014) (quoting DBMS Consultants Ltd. v.

 Computer Assocs. Int’l, Inc., 131 F.R.D. 367, 369 (D. Mass. 1990) (quoting The Signe, 37

 F. Supp. 819, 820 (E.D. La. 1941))).


        Parties in civil proceedings in United States courts may use letters rogatory to

 take evidence from “a specific person within the foreign jurisdiction.” Lantheus, 841 F.

 Supp. 2d at 775 (citation omitted); see also FED. R. CIV. P. 28(b)(1)(B).7 Letters rogatory

 are “an appropriate mechanism for securing the testimony of other witnesses who

 cannot be compelled to appear” by the court in which the action is pending, In re

 Optimal U.S. Litig., 837 F. Supp. 2d 244, 259 (S.D.N.Y. 2011) (citation and internal



 7      Rule 28(b) provides in pertinent part:
        (1) In General. A deposition may be taken in a foreign country:
        ...
                (B) under a letter of request, whether or not captioned a “letter rogatory”;
        ....
        (2) Issuing a Letter of Request or a Commission. A letter of request, a commission, or
        both may be issued:
                (A) on appropriate terms after an application and notice of it; and
                (B) without a showing that taking the deposition in another manner is
                impracticable or inconvenient.


                                                    10
09-01161-smb     Doc 405     Filed 03/05/19 Entered 03/05/19 09:27:35          Main Document
                                          Pg 11 of 21


 quotations omitted), and may be “the only means to request documents or testimony

 from foreign non-parties over whom the court has no personal jurisdiction and who are

 beyond the subpoena power of the court.” The GAP, Inc. v. Stone Int’l Trading, Inc.,

 No. 93 Civ. 0638 (SWK), 1994 WL 38651, *1 (S.D.N.Y. Feb. 4, 1994). The decision of

 whether to issue letters rogatory “is committed to the court’s discretion.” Blagman,

 2014 WL 1285496, at *4; see also United States v. Al Fawwaz, 2014 WL 627083, *2

 (“[I]t is well settled that the decision of whether to issue letters rogatory lies within a

 district court’s sound discretion.”) (quoting United States v. Jefferson, 594 F. Supp. 2d

 655, 675 (E.D. Va. 2009) (citation omitted)).


        In considering whether to issue a letter of request to a foreign court for the taking

 of evidence, “courts apply the discovery principles contained in Federal Rule of Civil

 Procedure 26.” Villella v. Chem. & Mining Co. of Chile Inc., No. 15 Civ. 2106 (ER), 2018

 WL 2958361, *3 (S.D.N.Y. June 13, 2018) (quoting Joseph v. Gnutti Carlo S.p.A., No.

 15-cv-8910 (AJN), 2016 WL 4083433, at *1 (S.D.N.Y. July 25, 2016) (citation omitted));

 see also Lantheus, 841 F. Supp. 2d at 776; Blagman, 2014 WL 1285496, at *4; cf.

 Bisnews AFE (Thailand) Ltd. v. Aspen Research Grp. Ltd., No. 11 Civ. 3108 (NRB),

 2012 WL 4784632, at *3 (S.D.N.Y. Oct. 4, 2012) (concluding that while there is no

 uniform standard for evaluating the issuance of letters rogatory, “it is clear that a court

 should not authorize the service of letters rogatory if it would not approve of the

 discovery requests in a purely domestic context”). Rule 26, applicable to adversary

 proceedings pursuant to Federal Rule of Bankruptcy Procedure 7026, provides that,

 unless limited by court order:

        Parties may obtain discovery regarding any nonprivileged matter that is
        relevant to any party’s claim or defense and proportional to the needs of

                                               11
09-01161-smb      Doc 405    Filed 03/05/19 Entered 03/05/19 09:27:35           Main Document
                                          Pg 12 of 21


        the case, considering the importance of the issues at stake in the action,
        the amount in controversy, the parties’ relative access to relevant
        information, and whether the burden or expense of the proposed discovery
        outweighs its likely benefit. Information within this scope of discovery
        need not be admissible in evidence to be discoverable.

 FED. R. CIV. P. 26(b)(1).


        Rule 26 is “liberally construed and is necessarily broad in scope in order ‘to

 encompass any matter that bears on, or that reasonably could lead to [an] other matter

 that could bear on, any issue that is or may be in the case.’” MacCartney v. O’Dell, No.

 14-cv-3925 (NSR), 2018 WL 5023947, at *2 (S.D.N.Y. Oct. 16, 2018) (quoting

 Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S. Ct. 2380, 57 L. Ed. 2d 253

 (1978)). Discovery is “not limited to issues raised by the pleadings,” nor to “the merits

 of a case,” Id. (quoting Oppenheimer, 437 U.S. at 351), and is warranted “if there is ‘any

 possibility’ that the information sought to be obtained may be relevant to the subject

 matter of the action.” Id. (quoting Daval Steel Prods. V. M/V Fakredine, 951 F.2d 1357,

 1367 (2d Cir. 1991)). Discovery is relevant “if there is a possibility that the information

 sought may [] have a bearing on any party’s claim or defense.” Id. (citation omitted,

 emphasis in original). “While not ‘unlimited, relevance, for purposes of discovery, is an

 extremely broad concept.’” Joseph v. Gnutti, 2016 WL 4083433, at *1 (quoting Chen-

 Oster v. Goldman, Sachs & Co., 293 F.R.D. 557, 561 (S.D.N.Y. 2013)). “It is well-

 established within this Circuit that [Rule 26] will be satisfied if there is ‘any possibility’

 that the information sought to be obtained may be relevant to the subject matter of the

 action.” MacCartney v. O’Dell, 2017 WL 766906, at *2 (quoting Daval Steel, 951 F.2d at

 1367 (quoting Morse/Diesel, Inc. v. Fidelity & Deposit Co. of Maryland, 122 F.R.D. 447,




                                               12
09-01161-smb     Doc 405    Filed 03/05/19 Entered 03/05/19 09:27:35         Main Document
                                         Pg 13 of 21


 449 (S.D.N.Y. 1988) (quoting Mallinckrodt Chem. Works v. Goldman Sachs & Co., 58

 F.R.D. 348, 353 (S.D.N.Y. 1973)))).


        The burden of demonstrating the relevance of the requested discovery “falls on

 the party seeking discovery, but once relevance has been shown, it is up to the

 responding party to justify curtailing discovery.” Joseph v. Gnutti, 2016 WL 4083433,

 at *1 (quoting Chen-Oster, 293 F.R.D. at 561). While the party seeking discovery

 pursuant to a letter of request bears the burden of persuasion, “that burden is not a

 heavy one.” Villella, 2018 WL 2958361, at *3 (citations omitted). On the other hand,

 “[a] party opposing issuance of a letter rogatory must show good reason why such letter

 should not issue.” Sec. Ins. Co. of Hartford v. Trustmark Ins. Co., 218 F.R.D. 24, 26 (D.

 Conn. 2003) (quotation omitted). The party opposing discovery “must supply specific

 evidence demonstrating the nature of the burden.” Blagman, 2014 WL 1285496, at *8

 (holding that there was no showing of undue burden where the party merely noted the

 possibility of “significant expenses” and “significant delays”).


 Comity

        The Respondents have argued that the requested examination is improper under

 principles of comity because it does not comply with Bermuda law. Comity is defined as

 “the recognition which one nation allows within its territory to the legislative, executive

 or judicial acts of another nation, having due regard both to international duty and

 convenience, and to the rights of its own citizens, or of other persons who are under the

 protection of its laws.” Hilton v. Guyot, 159 U.S. 113, 163-64, 16 S. Ct. 139, 40 L. Ed. 95

 (1895) (noting that comity “is neither a matter of absolute obligation, on the one hand,

 nor of mere courtesy and good will, upon the other”). In Société Nationale Industrielle

                                              13
09-01161-smb       Doc 405      Filed 03/05/19 Entered 03/05/19 09:27:35              Main Document
                                             Pg 14 of 21


 Aérospatiale v. U.S. Dist. Court for S. Dist. of Iowa, 482 U.S. 522, 107 S. Ct. 2542, 96 L.

 Ed. 2d 461 (1987), the Supreme Court addressed the role of comity in connection with

 pre-trial discovery from a foreign party. There, the plaintiffs brought products liability

 claims arising out of the crash of an aircraft manufactured in France. The plaintiffs

 served discovery requests on two French defendants over whom the District Court had

 personal jurisdiction that were owned by the French Government. Id. at 524. The issue

 before the Supreme Court was whether the Hague Convention on the Taking of

 Evidence Abroad in Civil or Commercial Matters, Mar. 18, 1970, 23 U.S.T. 2555 (the

 “Hague Evidence Convention”) ─ a treaty ─ provided the exclusive means of taking

 discovery abroad.8 Société Nationale, 482 U.S. at 524.


        Although the Supreme Court concluded that the Hague Evidence Convention was

 not the exclusive means of obtaining foreign discovery from a signatory, it observed that

 considerations of comity applied. Noting that “American courts, in supervising pretrial

 proceedings, should exercise special vigilance to protect foreign litigants from the

 danger that unnecessary, or unduly burdensome, discovery may place them in a

 disadvantageous position,” id. at 546, and that when parties seek evidence abroad, the

 courts “must supervise pretrial proceedings particularly closely to prevent discovery

 abuses,” id., the Court stated:

        [W]e have long recognized the demands of comity in suits involving
        foreign states, either as parties or as sovereigns with a coordinate interest
        in the litigation. See Hilton v. Guyot, 159 U.S. 113, 16 S. Ct. 139, 40 L. Ed.
        95 (1895). American courts should therefore take care to demonstrate due
        respect for any special problem confronted by the foreign litigant on
        account of its nationality or the location of its operations, and for any

 8       While the United Kingdom is a party to the Hague Evidence Convention, it has not extended its
 application to the U.K. territory of Bermuda.



                                                   14
09-01161-smb        Doc 405       Filed 03/05/19 Entered 03/05/19 09:27:35                 Main Document
                                               Pg 15 of 21


         sovereign interest expressed by a foreign state. We do not articulate
         specific rules to guide this delicate task of adjudication.

 Id. (footnote omitted).9


         The Trustee argues that comity is not a concern where, as here, he seeks to take

 the deposition of a non-party over whom the Court lacks personal jurisdiction. After all,

 the Bermuda Court will decide the appropriate scope of inquiry. However, the Bermuda

 Court will face its own comity concerns if this Court ignores it. If this Court orders

 foreign discovery without any consideration of the laws of Bermuda, the Bermuda Court

 will have to decide whether to honor an order of this Court under principles of comity

 that may conflict with its internal discovery rules. See NetBank at 1410 (quoting

 Minnesota v. Philip Morris Inc., [1997] EWCA (Civ) 2241, [¶ 17], [1998] I.L. Pr. 170

 (Eng.) (“[T]he approach of this court and other courts in this jurisdiction will be to seek

 to assist a foreign court wherever it is appropriate.”)). In addition, while most decisions

 consider comity when determining whether to follow the Hague Evidence Convention,

 see, e.g., Crouch v. Liberty Pride Corp., No. CV 15-974 (JS)(AYS), 2016 WL 4718431, at

 *2 (E.D.N.Y. Sept. 9, 2016); Al-Rayes v. Willingham, No. 3:15-CV-107-J-34JBT, 2016

 WL 9528073, at *1 (M.D. Fla. Aug. 11, 2016); Cascade Yarns, Inc. v. Knitting Fever,



 9        Earlier in its opinion, the Supreme Court identified several factors relevant to a comity analysis:
 (1) the importance to the litigation of the documents or other information requested; (2) the degree of
 specificity of the request; (3) whether the information originated in the United States; (4) the availability
 of alternative means of securing the information; and (5) the extent to which noncompliance with the
 request would undermine important interests of the United States, or compliance with the request would
 undermine important interests of the state where the information is located. 482 U.S. at 544 n. 28
 (quotation marks and ellipsis omitted) (quoting the Restatement of Foreign Relations Law of the United
 States (Revised) § 437(1)(c) (Tent. Draft No. 7, Apr. 10, 1986, pp. 28-29) (approved May 14, 1986)). As
 noted, however the Supreme Court did not adopt specific rules to guide the comity analysis relating to
 foreign discovery requests.

 10      A copy of the NetBank decision is attached as Exhibit D to the DeGroote Declaration. The page
 references refer to the page numbers listed in the upper right-hand corner of each page of Exhibit D.


                                                      15
09-01161-smb     Doc 405     Filed 03/05/19 Entered 03/05/19 09:27:35         Main Document
                                          Pg 16 of 21


 Inc., No. C10-861 RSM, 2014 WL 202102, at *1-2 (W.D. Wash. Jan. 17, 2014); Luzzi v.

 ATP Tour, Inc., No. 3:09-CV-1155-J-32MCR, 2010 WL 746493, at *1 (M.D. Fla. Mar. 2,

 2010); Madanes v. Madanes, 199 F.R.D. 135, 141 (S.D.N.Y. 2001), comity

 considerations have been applied even when the letter of request is directed, as here, to

 a non-signatory of the Hague Evidence Convention. Triumph Aerostructures, LLC v.

 Comau, Inc., No. 3:14-CV-2329-L, 2015 WL 5502625, at *3 (N.D. Tex. Sept. 18, 2015).


        The Trustee’s request to take Perry’s deposition does not raise the concerns

 regarding abusive foreign discovery articulated by the Supreme Court. The Trustee does

 not seek the production of documents, and the costs and inconvenience to Perry and

 HSBC Bermuda should be minimal. Moreover, his testimony may prove important to

 the Kingate Funds’ state of mind and notwithstanding the Respondents’ speculation,

 Perry may know something that no one else does. If Perry knows nothing, as the

 Respondents contend, it will be a very short deposition.


        Nevertheless, U.S. and Bermuda law conflict regarding the appropriate scope of

 pre-trial depositions. Pre-trial oral examinations are not per se improper under

 Bermuda law. However, unlike U.S. law, Bermuda law distinguishes between a

 deposition seeking direct evidence for use at trial and a deposition seeking, or “fishing”

 for, further evidence. The former is permissible; the latter is not. See NetBank at 13-14.

 The appropriate test, adopted by the NetBank court, at 12, was explained by the English

 Court of Appeal in First Am. Corp. v. Sheik Zayed Bin Sultan Al-Nahyan, [1998] EWCA

 (Civ) 817, [¶ 22] [1999] I.L. Pr. 179 (Eng.):

        If oral evidence is being sought for the purpose of use at trial and if there is
        good reason to believe that the intended witness has knowledge of matters
        in issue at the trial so as to be likely to be able to give evidence relevant to

                                                 16
09-01161-smb     Doc 405     Filed 03/05/19 Entered 03/05/19 09:27:35         Main Document
                                          Pg 17 of 21


        those issues, I do not understand how an application to have the intended
        witness orally examined can be described as “fishing”. It cannot be
        necessary that it be known in advance what answers to the questions the
        witness can give. Nor can it be necessary that the answers will be
        determinative of one or other of the issues in the action.

 Furthermore, the question of what is relevant to an issue in the foreign action “is

 primarily a matter for the foreign court.” NetBank at 13 (quoting First Am. Corp.,

 [1998] EWCA (Civ) 817, [¶ 26]). Accordingly, a Bermuda court will “look at the issue of

 the relevance of the requested testimony, if it is raised, in broad terms, leaving to the

 foreign court, in all but the clearest cases, the decision as to whether particular answers,

 or answers on particular topics, would constitute relevant admissible evidence.” Id.

 (quoting First Am. Corp., [1998] EWCA (Civ) 817, [¶ 7]).


 The Topics

        Earlier in this opinion, the Court set out the relevant issues relating to the

 Kingate Funds’ state of mind and actions: what it knew, what it suspected, what it did.

 That state of mind can only be proven through the testimony of individuals, including

 individuals whose own knowledge may be imputed to the Kingate Funds. Moreover,

 Perry will be unavailable at trial, and the parties will have to use his deposition in lieu of

 his live testimony. Nevertheless, many of the Topics read like the Trustee is “fishing”

 and their relevance has not been explained. For example, several of the Topics seek

 general information regarding Kingate Funds’ bank accounts. (See Topics 3, 4, 5, 8, 10.)

 The Trustee has failed to articulate what evidence he hopes to garner from this inquiry.


        Rather than parse the various Topics, the Court has considered those areas in

 which Perry may be able to give probative testimony based on his position and the

 Court’s knowledge of the issues. Because I do not know what Perry will say, it is

                                               17
09-01161-smb     Doc 405     Filed 03/05/19 Entered 03/05/19 09:27:35     Main Document
                                          Pg 18 of 21


 impossible to be more precise than to map out the following general areas that are

 highly relevant to the issues to be tried:


        1.     HSBC’s role as the Kingate Funds’ custodian.

        HSBC Bermuda served as the custodian for Kingate Funds’ cash assets, and Perry

 was the senior account manager. It is not clear whether HSBC Bermuda performed any

 duties relating to the Kingate Funds’ BLMIS accounts aside from transfers between

 BLMIS and the Kingate Funds although the Trustee alleges that HSBC issued a warning

 about the Kingate Funds based on Madoff’s penchant for secrecy. (FAC ¶ 225.) Given

 his position, Perry may have personal knowledge regarding the warning and the extent,

 if any, that HSBC Bermuda monitored Kingate Funds’ assets including the assets

 supposedly held by BLMIS. If it did, any information HSBC Bermuda learned about the

 state of the assets in the BLMIS accounts or Madoff would be highly relevant to its own

 state of mind which may be imputable to the Kingate Funds.


        According to the Trustee, a dispute exists between the Trustee and the Kingate

 Funds regarding the actual amount of deposits into and withdrawals from the Kingate

 Funds’ BLMIS accounts. That money passed through HSBC Bermuda, and Perry may

 have direct knowledge of the transfers or be able to interpret documents in the Trustee’s

 possession that reflect those transfers.


        Finally, HSBC Bermuda’s compensation arrangement with the Kingate Funds is

 relevant. For example, Trustee should be entitled to inquire into whether any

 compensation was based on the value of the BLMIS assets or the number of transactions




                                              18
09-01161-smb    Doc 405       Filed 03/05/19 Entered 03/05/19 09:27:35    Main Document
                                           Pg 19 of 21


 relating to BLMIS. If it was, HSBC Bermuda might be more willing to turn a blind eye

 to Madoff’s fraud to ensure that the compensation would continue to flow.


     2.    Communications With the Kingate Funds Regarding Their
 BLMIS Accounts.

       The Trustee alleges that Perry or others at HSBC Bermuda communicated with

 agents of Kingate Funds, including Ceretti, Grosso and their service providers such as

 KML. One example is included in paragraph 225 of the Fourth Amended Complaint

 where the Trustee alleges:

       In June 2008, HSBC issued a warning about the Kingate Funds due lack of
       communication and information coming from Madoff regarding his
       strategy and the IA Business. Grosso dismissed the HSBC analyst as a
       “junior guy” and a “joker” for “rehashing old arguments” against Madoff.
       Grosso admitted that such concerns about Madoff were “not new” and that
       “[t]his has been going on for 20 years.” Ceretti communicated directly
       with an HSBC Monaco representative, “remind[ing] them that they
       [HSBC] are [] administrator of Kinagate [sic] and sevral [sic] other funds
       and that also several clients are banking with them . . . .” The HSBC
       Monaco representative reassured Ceretti that people would be fired for
       issuing the warning.

 FAC ¶ 225 (emphasis and alterations in original).


       In addition to the warning, Perry may have personal knowledge of statements by

 Grosso and/or Ceretti threatening HSBC, dismissing the HSBC warning with ad

 hominin attacks on the HSBC analyst who issued it and deflecting inquiries regarding

 Madoff. This evidence bears directly on the Kingate Funds’ state of mind. In fact, the

 Court relied on the allegations in paragraph 225 in ruling that the Fourth Amended

 Complaint adequately alleged the Kingate Funds’ actual knowledge of Madoff’s Ponzi

 scheme. See Kingate Decision at *14.




                                             19
09-01161-smb    Doc 405     Filed 03/05/19 Entered 03/05/19 09:27:35       Main Document
                                         Pg 20 of 21


       The Court does not mean to suggest that the Trustee’s inquiry is limited to the

 allegations in paragraph 225 and the Respondents acknowledge that Topics 9 and 11 are

 appropriate areas of inquiry. Any communications between HSBC Bermuda and the

 Kingate Funds relating to their BLMIS accounts or Madoff is relevant. As the Court

 cannot anticipate what Perry knows, it cannot restrict the inquiry any further.


       3.      Other Communications Regarding Kingate Funds’ BLMIS
 Accounts.
               As custodian, HSBC Bermuda’s own knowledge of the Kingate Funds’

 BLMIS accounts may also be imputable to the Kingate Funds. As the senior account

 manager, Perry may have communicated with other persons outside of HSBC Bermuda

 or the Kingate Funds regarding the Kingate Funds’ BLMIS accounts or Madoff. For the

 same reasons, these statements may be probative of HSBC Bermuda’s knowledge or

 suspicions, and its knowledge and suspicions may be imputable to the Kingate Funds.


      4.    The Reasons for Freezing Kingate Funds’ HSBC Bermuda Bank
 Accounts and Subsequent Payments From Those Accounts.

       The Motion indicates that HSBC Bermuda froze the Kingate Funds’ bank

 accounts after Madoff’s arrest but then unfroze them. The freezing of the accounts may

 have resulted from HSBC Bermuda’s concern regarding the Kingate Funds’ BLMIS

 assets following Madoff’s arrest. And having frozen the accounts, the Trustee is entitled

 to question Perry regarding the reason for unfreezing the accounts notwithstanding the

 disclosure of Madoff’s fraud.




                                            20
09-01161-smb     Doc 405    Filed 03/05/19 Entered 03/05/19 09:27:35         Main Document
                                         Pg 21 of 21


                                      CONCLUSION

        The Court has considered the Topics, and in the exercise of its discretion and, in

 light of the comity considerations articulated by Respondents, concludes that the

 deposition should be limited to the areas set out above. Nevertheless, it is not the intent

 of the Court to hamstring the Trustee and he should be entitled to leeway in the

 questions he asks within the scope of these areas. The Court does not know what Perry

 will say and the Trustee does not have to accept his or HSBC Bermuda’s representation

 that he knows nothing or his knowledge duplicates what others know. Accordingly, the

 Trustee should redraft his letter of request consistent with this opinion and settle it on

 notice to Perry and HSBC Bermuda.


        So ordered


 Dated: New York, New York
        March 5, 2019



                                                    /s/ Stuart M. Bernstein
                                                      STUART M. BERNSTEIN
                                                   United States Bankruptcy Judge




                                              21
